 LOCAL 1, ELEVATOR CONSTRUCTORSLocal 1, International Union of Elevator Constructors,AFL-CIO (Staley Elevator Company, Inc.) mndFrancis Lawrence and Martin Donohue. Cases 29-CB-2969 and 29-CB-3004December 1, 1978DECISION AND ORDERORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.BY MEMBERS JENKINS. MURPHY, AND TRUESDALEOn May 4, 1978, Administrative Law Judge PhilW. Saunders issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed excep-tions and a supporting brief and Respondent filed amemorandum in opposition to General Counsel's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs 'and has decided to affirm the rulings, findings,2andconclusions 3 of the Administrative Law Judge andto adopt his recommended Order.Respondent contends, inter alia, that the exceptions filed by the GeneralCounsel did not comply with Sec. 102.46(b) of the Board's Rules and Regu-lations, Series 8, as amended. However. while the General Counsel's excep-tions may not have been in technical compliance with all the requirementsof that section, we are mindful of the fact that the Rules and Regulations.Sec. 102.121., specify that they "shall be liberally construed to effectuate thepurposes and provisions of the Act." We therefore conclude that the pur-poses of the Act are best effectuated by accepting the General Counsel'sexceptions and find no ment to Respondent's contention that the exceptionsare improperly before the Board. Holly Manor Nursing Home, 235 NLRB426 (1978).2 General Counsel has excepted to the Administrative Law Judge's failureto credit Charging Party Lawrence's testimony that Caraccioli, an employeeof the Union. told him that Watson. president of the Union, had said thatLawrence could not be referred because, inter alia, too many cardholderswere unemployed. The Administrative Law Judge discredited this testimonybecause he credited Watson's denial that he made such a remark. The Gen-eral Counsel alleges that. inasmuch as Caraccioli failed to testify,Lawrence's testimony, rather than that of Watson, should be credited. Wefind no ment to this argument. The issue is whether the Union's failure torefer Lawrence and Donohue was discriminatorily motivated, and Watson'salleged statement to Caraccioli is evidence of such motivation. However.inasmuch as the Administrative Law Judge found. on the basis of de-meanor. that Watson did not make the remark attributed to him, whatCaraccioli may have said to Lawrence is irrelevant. It is the Board's estab-lished policy not to overrule an Administrative Law Judge's resolutions withrespect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dry WallProducts, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d. Cir. 19511. Wehave carefully examined the record and find no basis for reversing his find-Intj.In the first sentence of the second paragraph before his Conclusions ofLaw, the Administrative Law Judge inadvertently omitted the word "not"which should have been inserted between the words "therefore" and "enti-tled." The sentence should read. in relevant part, "and Donohue. who hadnot even registered for the open employment list, and was therefore notentitled to any preference."DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Judge: Based oncharges filed in July and August 1977, by Francis Law-rence and Martin Donohue, a consolidated complaint wasissued on September 30, 1977, against Local i, Internation-al Union of Elevator Constructors, AFL-CIO, hereincalled Respondent or Union, alleging violations of Section8(bX)( I )(A) and (b)(2) of the National Labor Relations Act,as amended. Respondent filed an answer to the complaint,denying it had engaged in the alleged matter. The Respon-dent filed a brief.Upon the entire record in the case, and from my obser-vation of the witnesses and their demeanor,' I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYStaley Elevator Company, Inc., herein called the Em-ployer or Staley, is a corporation organized under the lawsof the State of New York, and at all times material hereinhas maintained its principal office and place of business inLong Island City, in the borough of Queens, city and Stateof New York, where it is engaged in the installation, main-tenance, and repair of elevators and related services.During the past year the Employer purchased andcaused to be transported and delivered to its plant eleva-tors, parts, and other goods and materials valued in excessof $50,000, and of which goods and materials valued inexcess of $50,000 were transported and delivered to itsplant in interstate commerce directly from States otherthan the State in which it is located.Staley is an employer in commerce within the meaningof Section 2(2), (6), and (7) of the Act.IThe facts found herein are based on the record as a whole and upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N.L.R B v. Walton Manufacturing Company. 369 U.S. 404(1962). As to those witnesses testifying in contradiction of the findingsherein, their testimony has been discredited, either as having been in con-flict with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief. All testimony has been reviewedand weighed in the light of the entire record.551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESIt is alleged in the complaint, as consolidated, that sinceon or about July 7 and 20, 1977, the Respondent has failedand refused to refer Francis Lawrence to available workbecause he was not a member of the Union. It is furtheralleged that since August 2, 1977, the Respondent has alsofailed and refused to refer Martin Donohue to availablework with the Employer because he was not a member ofthe Union.Francis Lawrence was employed by Staley in October,1969, as an elevator helper, later became a temporary me-chanic, and then returned to the position of helper. Law-rence continued to work for Staley until on or about Janu-ary 29, 1976, when he was laid off due to lack of work.It appears that during Lawrence's tenure with Staley, hewas employed pursuant to the terms and conditions of thecollective-bargaining agreement between Staley and theUnion. Lawrence testified that he was employed by Staleyafter he went down to the union hall, filled out a form, paidunion dues, and then received a letter and a permit fromthe Union to go to work for Staley. Lawrence stated thathe worked on the permit and was not a member of theUnion. However, it does appear that Lawrence received allof the benefits set forth in the collective-bargaining agree-ment between the parties and thus participated in the Re-spondent's annuity and pension funds, to which contribu-tions were made by Staley on his behalf.At the time of Lawrence's layoff in January, 1976, asaforestated, he notified the Union in accordance with theapplicable procedure. Employees are requested to notifythe Union at the time of their layoffs, and such employeesare then immediately put on the open employment listwhich the Union maintains for job referral purposes.In April and May 1976, Lawrence submitted applica-tions to the annuity fund and the pension fund for thereturn of contributions made to these funds. Lawrence'sapplications for the return of contributions made were ap-proved by both funds.Approximately 9 or 10 months after he last worked forthe Employer, Lawrence began to telephone Staley to askwhether or not it had any available work, and in early July1977, Lawrence was advised by Staley that if he could ob-tain a work permit from the Union, he could return towork. Lawrence then visited the offices of the Union andspoke with clerical employee Al Caraccioli. Lawrence ad-vised Caraccioli about Staley's offer of reemployment andrequested that his permit be returned. However, after wait-ing until someone else came in, Caraccioli then advisedLawrence that he could not give him a permit inasmuch ashe had withdrawn his money from the pension and annuityfunds, but nothing was said concerning Lawrence's mem-bership or lack of membership in the Union.Lawrence then telephoned Staley and advised the Em-ployer as to what had taken place and requested that ithold his job open until he could resolve the difficulties.Lawrence wanted to discuss this matter with a friend of his,Walter Burke, a member of the Union's board of trusteesand executive board. Lawrence then contacted Burke andinformed him of what had taken place, and Burke advisedhim to wait until he could bring this matter up before theUnion's executive board. It appears that Burke later calledLawrence and then advised him to obtain a letter fromStaley setting forth that it wanted him to return to workand that it had been less than 2 years since he had lastworked for the Employer.2In accordance with advice from Burke, Lawrence thenobtained a letter from Staley which stated that it would liketo exercise its option and rehire Lawrence effective fromJuly 20, 1977. Lawrence took the letter with him to theUnion's office on this date and presented it to Caracciolo,but was advised that Caraccioli would have to present theletter to someone else, as he did not have any authority toact in this matter. However, while Lawrence waited in theoffice, Caraccioli was able to present the letter to VincentWatson, president and business manager of the Union.Watson then advised Caraccioli that Lawrence was not eli-gible to exercise his card option under the 2-year provisionof the collective-bargaining agreement, inasmuch as he hadwithdrawn his pension and annuity funds and was thusconsidered as having left the elevator industry. Caracciolithen so advised Lawrence that he could not be referred toStaley because he had withdrawn his pension and annuityfunds.3The General Counsel argues that, because of the greatpower a union exercises over the livelihood of employeessubject to an exclusive hiring hall, the law requires that thehiring hall be operated in a nondiscriminatory manner, andespecially with regard to employees' or prospective em-ployees' memberships, and that Lawrence requested the re-turn of his permit pursuant to a clause in the contractwhich required the Union to refer an employee for a 2-yearperiod when that particular employee is specifically re-quested.In the instant case, the Union had a legitimate and prop-er basis in refusing to refer Lawrence. As pointed out, atthe time Lawrence requested the Union to refer him for2 The collective-bargaining agreement between the Union and Staley pro-vides for an exclusive hiring hall, and one of the rules which applies to theoperation of the hiring hall states that employees who are specifically re-quested bh an employer are to be referred if they had worked for thatemployer within the preceding 2 years. Sec. II, A,4(a), of the collective-bargaining agreement provides as follows:(a) If the Employer requests by name from the open employment lista workman, other than a probationary man, who had previous em-ployment with the Employer within the past two (2) years, that work-man shall be referred by the Union to the Employer unless the work-man is then working for another company or is unwilling to acceptemployment with the Employer.3In effort to establish a discriminatory motivation, the General Counselhas attempted to rely upon the fact that during the conversation that Law-rence had in the union office, reference was made to the fact that "card-holders" were out of work. Al Caraccioli, a clerical employee of the Union,supposedly told l.awrence that Vincent Watson. president and businessmanager of the Union, had responded to his request for referral by statingthat Lawrence could not be referred because he had withdrawn his pensionand annuity funds monies and that there were too many cardholders unem-ployed. This testimony cannot be relied upon in view of Watson's undisput-ed and credited denial of this remark attributed to him.552 LOCAL I. ELEVATOR CONSTRUCTORSreemployment at Staley, in July 1977, he had already with-drawn his contributions from the pension and annuityfunds and in so doing indicated that he intended to with-draw from the elevator industry. As such, Lawrence was nolonger eligible for referral to Staley pursuant to the 2-yearprovision of the collective-bargaining agreement. As con-tended by counsel for the Union, an employee cannotwithdraw from the industry, secure the return of all hiscontributions, and then still remain eligible for referral.Moreover, as also pointed out, Lawrence's intention towithdraw from the elevator industry is revealed on his ap-plication for the return of his contributions from the annui-ty fund. Indeed, the application, at question 5, specifiedthat an employee would be ineligible for a return of themoney if the employee was remaining in the elevator in-dustry or had not reached retirement age.4It is true thatLawrence failed to specify on his application withdrawalform whether he was leaving the elevator industry, but theintention of his application and his acceptance of the lumpsum payment from the funds amply demonstrate his ac-knowledgment that he was leaving the elevator industryand indicate that he was no longer employed in the indus-try.It is further noted by the Union that section II A(4) ofthe collective-bargaining agreement, the 2-year provisionfor referrals, as aforestated, has been interpreted by theUnion and various employers, who are all parties to collec-tive-bargaining agreement, as not providing any preferencefor employees who had withdrawn from the industry andhad secured the return of their pension and annuity funds.From the credited evidence in this record, the decision toexclude employees who had withdrawn their pension andannuity funds from the 2-year-recall provision of the col-lective-bargaining contracts was agreed to at the request ofthe employers who were party to the agreements with theUnion at a meeting of the New York Arbitration Commit-tee several years ago. There is further evidence in this rec-ord that this action was taken because employers fearedthat the tax exemption from the Internal Revenue Servicefor the pension and the annuity funds would be endan-gered if there were promiscuous withdrawals of moniesfrom those funds by employees, and there was also a con-cern to protect the integrity of the pension fund conceptand to prevent the funds from becoming open bank ac-counts.Moreover, there is no evidence that the above interpreta-tion of the collective-bargaining agreements has not beenuniformly applied to all similarly situated individuals, noris there any evidence that this mutually agreed upon inter-pretation is anything but a valid and proper policy estab-lished to protect the integrity of the pension and annuityfunds. When viewed in this context, the Union's refusal torefer Lawrence to the Staley job was pursuant to a validinterpretation of the collective-bargaining agreement andwas, therefore, lawful.Martin Donohue was employed by the New York CityHousing Authority in January 1964, and, as such, he waspaid by the City of New York as one of its employees.4See Resp. Exh. 3Donohue was first employed by the New York HousingAuthority as an elevator helper and then as a mechanicand became a civil service employee member of the Unionin 1968 or 1969.5In August 1976, Donohue, along with many others, wassuspended from his employment and charged with theft ofovertime, and in October 1977, Donohue pleaded guilty tocertain criminal charges relating to the above, and as aresult of the sentence imposed, he was forced to resignfrom his job, pay a $4,000 fine, and was also placed on 3years' probation.Donohue testified that in August 1977, he heard thatStaley was in need of elevator mechanics, and that he thenwent to the Employer and inquired whether it had any jobopenings. Donohue had never previously worked for Staleybut informed the Employer that he was an elevator me-chanic under suspension by the Housing Authority. Dono-hue was then told that he would be hired but would firsthave to "clear it with the Union." Donohue stated that atthis time he only had a municipal card in the civil servicebranch of the Union, as aforestated.Donohue then went over to the Union to find out wheth-er he could be referred to work with Staley and spoke toJohn Gree, vice president of the Union. Donohue advisedGreen that he had a job opportunity with Staley and thathe was attempting to clear it with the Union. Donohue andGreen discussed Donohue's suspension from the NewYork Housing Authority and that he had a municipalmembership card in the civil service branch. Green thenadvised Donohue that there was an existing list of unem-ployed men (open employment list), including a list of menwho had previously worked for Staley, and, under theirbargaining agreement, they had first preference on recalls.Dunng this conversation, Donohue inquired whether hecould convert his civil service membership and also men-tioned to Green that he had recently received a letter whichstated that civil service employee members were now beingtaken into the Union upon the payment of an initiation fee.Green then advised Donohue that he could not answerthese questions but would bring the matter up with theUnion's executive board.In May 1977, at a membership meeting, the Unionamended its constitution that, effective July 1, 1977, allmembers who had civil service employee memberships andwere working as of that date, or on any subsequent date,could transfer to general membership status upon the pay-ment of the current initiation fee.6Green testified that in his August 1977, conversationwith Donohue, as aforestated, he also told him that theunemployment situation in the Union "was bad"; and thatunder the bargaining contract with the Union, Staley couldcall back employees by name under the 2-year option pro-vision. It appears that on this occasion Green also attempt-ed to explain to Donohue that because he was still on sus-pension from the Housing Authority as of July 1, 1977, theeffective date specified in the constitutional amendment,' It appears that the Union maintained a separate membership for theemployees of the Housing Authority. who were considered civil service em-ployee members Moreover. the) were nor, required to pay initiation fees.but the) did pay dues.6See Resp : xh 9.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was not working within the meaning of the amendmentand, thus, probably did not qualify for admission. Greenfurther advised Donohue that the status of all of the menthat had been suspended was in a state of confusion at thattime and that the executive board was attempting to havethe matter clarified.This matter was then brought before the Union's execu-tive board, and it was determined that unless an employeewas actually working for the Housing Authority on July 1,1977, he would not be eligible to receive general member-ship status pursuant to the constitutional amendment.The General Counsel argues that at the time Donohuerequested referral by the Union to Staley, he had not yetresigned from the Housing Authority and was refused re-ferral on the grounds that he was not a member of theUnion.As pointed out, Donohue was a civil service employeemember of the Union, and in May 1977, the Unionamended its constitution to permit civil service employeemembers, upon payment of an initiation fee, to obtain reg-ular membership in the Union. The amendment providedthat civil service employee members would be eligible forregular membership provided that they were working on orafter July 1, 1977, and were employed as of the date theydesired to exercise this option. When Donohue inquiredabout the matter in August, 1977, the question was submit-ted to the Union's executive board, and it determined thatinasmuch as Donohue and the other 75 employees whowere also on suspension as of July 1, 1977, and had beenon suspension since August 1976, they were not to be con-sidered as working on the critical date, they were ineligiblefor regular membership. As also indicated, the GeneralCounsel has offered no evidence to undermine or attachthis decision of the Union's executive board.Counsel for the Union further points out and arguesthat, even assuming that Donohue had obtained regularmembership in the Union, he still would not have beenentitled to a referral to Staley, as the bargaining agreementprovided an open employment list which consisted ofmany employees, and who were entitled to preference toany job that Staley or any other employer might have had,and Donohue, who had not even registered for the openemployment list, was therefore entitled to any preference.Moreover, there is no evidence that Staley ever requestedthe Union to refer Donohue or ever even called the Unionfor an elevator mechanic.I am in agreement that the record in this case is totallydevoid of any evidence of animosity or hostility by theUnion toward Lawrence or Donohue. In the final analysis,it appears that the Union was interested only in enforcingits bargaining agreement as the contract had been inter-preted and applied by the parties.CONCLUSIONS OF LAW1. The Respondent Union has not violated the Act asalleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issued the following recommended:ORDER 7The complaint is dismissed in its entirety.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations be, adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.554